In an action for separation, the defendant husband appeals from (1) an order of the Supreme Court, Queens County, entered July 16, 1965, which granted to the plaintiff wife temporary alimony of $150 weekly, a $1,000 counsel fee, and limited visitation rights to the defendant; and (2) an order of said court, entered August 30, 1965 upon reargument, which adhered to the original decision. Appeal from order entered July 16, 1965 dismissed, without costs, as academic; that order was superseded by the subsequent order granting reargument. Order entered August 30, 1965 modified (1) by striking out the provision (incorporated therein by reference) directing the defendant to pay to the plaintiff a $1,000 counsel fee; and (2) by adding a new decretal paragraph (a) directing defendant to pay a $500 counsel fee forthwith; and (b) referring to the trial court for determination, upon the basis of the proof adduced at the trial, the question of additional counsel fee, if any. The defendant’s time to pay said $500 at the office of plaintiff’s attorneys is extended until 10 days after entry of the order hereon. As so modified, order affirmed, without costs. In our opinion, the best interests of the parties would be served by a prompt trial of this action. Under the circumstances of this ease, the amount of counsel foe, if any, in addition to the present payment of $500 required by the order from which the appeal is taken, should be left for the trial court. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.